1
2
3                       UNITED STATES DISTRICT COURT
4                     SOUTHERN DISTRICT OF CALIFORNIA
5
6    ANOKIWAVE, INC., a Delaware               Case No.: 18-cv-00629-JLS-MDD
7    corporation,
                                              ORDER ON NON-PARTY JAZZ
8                                  Plaintiff, SEMICONDUCTOR, INC. MOTION
                                              TO QUASH SUBPOENA
9                      v.
10   GABRIEL REBEIZ, an individual;            [ECF NO. 76]
11   SPECTRABEAM, LLC, a Delaware
12   limited liability company; TUMAY
13   KANAR, an individual; SAMET
14   ZIHIR, an individual; INTEGRATED
15   DEVICE TECHNOLOGY, INC., a
16   Delaware corporation; and DOES 1-
17   20 inclusive
18
19                               Defendants.
20
21
22        Before the Court is a motion by Defendants to quash or modify a

23   subpoena to non-party Jazz Semiconductor, Inc., served by Plaintiff. Jazz is

24   one of the leading foundries that fabricates semiconductor chips for RF chip

25   designers, including Defendants. Through the subpoena, Plaintiff generally

26   seeks documents regarding communications between Jazz and Defendants

27   regarding their RF chips.

                                               1
                                                                  18-cv-00629-JLS-MDD
1                                 LEGAL STANDARD
2          Rule 45, Fed. R. Civ. P., governs obtaining information by subpoena
3    from non-parties. Under Rule 45(d)(1), the requesting party or attorney
4    “must take reasonable steps to avoid imposing undue burden or expense on a
5    person subject to the subpoena.” A non-party subject to a subpoena duces
6    tecum “deserve[s] extra protection from the courts.” High Tech Medical
7    Instrumentation v. New Image Indus., 161 F.R.D. 86, 88 (N.D. Cal. 1995)
8    (citing United States v. Columbia Broadcasting System, 666 F.2d 364, 371–72
9    (9th Cir. 1982)). And, Rule 45(d)(1) requires the court to “enforce this duty
10   and impose an appropriate sanction . . . on a party or attorney who fails to
11   comply.”
12         Apart from the special duty imposed on the requesting party by Rule
13   45(d)(1), Rule 26(b), Fed. R. Civ. P., provides that discovery may be obtained
14   only if it is relevant to any party’s claim or defense and proportional to the
15   needs of the case. See Soto v. Castlerock Farming & Transp., Inc., 282 F.R.D.
16   492, 503 (E.D. Cal. 2012).
17                                   DISCUSSION
18         The subpoena includes 21 different document requests. Defendants
19   object to each request claiming that the requests are overbroad and unduly
20   burdensome to Jazz. Plaintiff correctly points out that Defendants have no
21   standing to object on the grounds that production is unduly burdensome
22   because it is not their burden to produce the documents. Jazz has made no
23   such objection. Therefore, the only objection the Court will consider is
24   whether or not the requests are overbroad or seek irrelevant information.
25   Contrary to Plaintiff’s arguments, the fact that Jazz has agreed to produce
26   relevant documents does not overcome Defendants’ proper objections.
27   ///

                                             2
                                                                     18-cv-00629-JLS-MDD
1         1. Requests 1-11
2         Requests 1-4 and 7-11 seek all documents relating to Defendants and
3    “RF Chips” during the relevant period and all communications between
4    Defendants and Jazz. Requests 5-6 seek all documents relating to the
5    development and design of RF chips between Jazz and SpectraBeam during
6    the relevant time period. Defendants contend that these requests actually
7    seek the technical details of all of Defendants’ chips. Defendants explain that
8    Jazz’s customers, including Defendants, send their “highly-detailed,
9    confidential, and competitively-sensitive technical data” that is required for
10   Jazz to fabricate the chips. Plaintiff does not challenge this explanation.
11        As an initial matter, to the extent the requests seek information about
12   all “RF Chips” and not just the chips at issue, it is overbroad. Further, both
13   Plaintiff and Defendants have sought the technical details of each other’s
14   chips through highly contested discovery requests. In a separate order, the
15   Court has refused to compel production of the technical details of the chips at
16   issue absent a showing that the technical details of the chips are at issue in
17   this trade secret litigation. These requests appear to seek the same
18   information that the Court has already denied. Therefore, Defendants’
19   motion to quash requests 1-11 is GRANTED.
20        2. Requests 11-12
21        Requests 11 and 12 seek all documents relating to the testing of arrays
22   for RF chips and related to funding for development of RF chips during the
23   relevant time period. Defendants argue that the request is overbroad as
24   currently framed. To the extent the requests seek information about all “RF
25   Chips” and not just the chips at issue, it is overbroad. Defendants’ motion to
26   quash is GRANTED in part. Jazz must respond to the requests for the
27   chips at issue.

                                            3
                                                                    18-cv-00629-JLS-MDD
1
2         3. Requests 13-16
3         Requests 13-16 seek documents between Jazz and each Defendant that
4    relate to Anokiwave during the relevant time period.        Defendant objects
5    generally claiming the request is overbroad in that it has no end date and
6    constitutes impermissible fishing. The Court disagrees. Defendants’ motion
7    to quash is DENIED.
8         4. Request 17
9         Through this request, Anokiwave seeks all documents relating to
10   antenna array testing using Anokiwave RF chips.         Defendant repeats its
11   objections. However, the Court fails to see why Defendants take issue with
12   Anokiwave seeking information about its own RF chips. Defendants’ motion
13   to quash is DENIED.
14        5. Requests 18-21
15        Requests 18-21 seek all agreements between Jazz and Defendants
16   related to RF chips. To the extent the requests seek information about all
17   “RF Chips” and not just the chips at issue, it is overbroad. Defendants’
18   motion to quash is GRANTED in part. Jazz must respond to the requests
19   for the chips at issue.
20                                  CONCLUSION
21        The motion to quash is GRANTED IN PART AND DENIED IN
22   PART. Jazz Semiconductor, Inc., must respond to Requests 13-17 in full and
23   11-12 and 18-21 as amended of the subpoena duces tecum as provided herein.
24   Jazz need not respond to the balance of the Requests.
25   Dated: August 19, 2019
26
27

                                            4
                                                                   18-cv-00629-JLS-MDD
